Citation Nr: 1813015	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  17-41 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a back disability, claimed as residuals of a back injury.  


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to June 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2014 of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A back disability did not have its onset during the Veteran's active service.


CONCLUSION OF LAW

A back disability (claimed as residuals of a back injury) was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The duty to notify has been met.  See VA correspondence dated in June 2012.  The Veteran has not alleged prejudice with regard to notice.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Service treatment, available post-service treatment records, and lay statements have been obtained.  In the May 2017 Statement of the Case, the Veteran was notified that the VA Central Western Massachusetts Healthcare System did not have his medical records prior to May 7, 2012.  

The Veteran submitted written authorization, a VA Form 21-4142 dated in August 2011, that was valid for 180 days, in order for the Board to obtain treatment records from Dr. J.S., Dr. E.R.Y., Dr. D., and Dr. C.P.  The Veteran did not provide addresses for these doctors.  In the June 2012 notice letter, VA advised him to submit a new authorization for VA to obtain treatment records from the above doctors as the previous authorization was no longer valid.  In July 2012, the Veteran submitted another authorization form to obtain private medical records, which also was valid for 180 days, whereby he stated "Prev. Submitted."  In December 2016, VA again advised the Veteran that he needed to submit a new authorization as the prior authorization was no longer valid.  A January 2017 Report of General Information shows that based on a telephone conversation with the Veteran new authorization forms were mailed to him as he stated that he never received VA Forms 21-4142 and 21-4142a.  

In July 2017 the Veteran submitted another written authorization to obtain treatment records from Dr. C.P. and Dr. E.R.Y.  He provided an address and telephone number for Dr. E.R.Y but did not provide a complete address nor phone number for Dr. C.P. and noted that this doctor retired.  A July 2017 report of contact shows that Dr. C.P. could not be reached at the phone number obtained on line.  That same month VA sent the Veteran a letter informing him that they had requested records from Dr. C.P. and Dr. E.R.Y. and that it was ultimately his responsibility to submit evidence to substantiate his claim.  In a letter in August 2017, VA advised the Veteran that the office of Dr. E.R.Y. confirmed that his records were unavailable as the office did not retain records longer than 10 years and an address for Dr. C.P. could not be obtained.  The Veteran was advised that the RO did not want to delay certifying his case to the Board.  
The Board acknowledges that records were not received from Dr. C.P., but finds that reasonable efforts were made to obtain these records.  38 C.F.R. § 3.159(c)(1) (stating that "reasonable efforts" include an initial request for the records and at least one follow-up request, if the records are not received; a follow-up request will not be necessary when the response to the initial request indicates that a follow-up request would be futile, such as a response that the records do not exist).  

A medical opinion regarding the Veteran's back disability is not required because the record before the Board does not indicate that the disability has a causal connection, or is associated, with the Veteran's active military service.  38 C.F.R. § 3.159 (c)(4); Waters v. Shinseki, 601 F.3d 1274 (Fed.Cir.2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection-Laws and Regulations

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 
For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § § 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service Connection-Analysis

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

In the instant case, private medical records show diagnoses of osteopenia, lower lumbar spondylosis, spinal stenosis of lumbar region, levoscoliosis, degenerative disc disease/spinal enthesopathy status post laminectomy 1999.  See, e.g., private medical records dated in August 2016 and February 2017.  Significantly, there is no evidence of a back disability for many years after service.  

The remaining question is whether the back disability is related to the Veteran's service.  Service treatment records do not show complaints, diagnosis, or treatment of a back disability during service.  The Veteran does contend that he injured his back during basic training in July 1953, when he was knocked into a ditch and "was tramped" on his back.  See April 2012 claim.  He provided the name and address of a service buddy who witnessed the accident.  However, in the August 2015 notice of disagreement, the Veteran stated that his witness had since died.

The Board has considered the Veteran's lay statements and acknowledges that he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is competent to report his symptoms.  However, he has not demonstrated that he is competent to determine the nature and etiology of his variously-diagnosed back disability.  He has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating his back disability.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  

While lay persons are competent to provide opinions on some medical issues [Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)], the specific issue in this case falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007).  The back disability at issue is not a condition that is readily amenable to probative lay comment regarding etiology.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Accordingly, the Veteran's lay statements (that his back disability is due to his in-service injury) do not constitute competent evidence and lack probative value.  As the lay evidence is not competent, the matter of whether it is credible is not reached.  

Based on the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is denied.



(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a back disability, to include residuals of a back injury, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


